Title: The Warning No. I, [27 January 1797]
From: “Americus”,Hamilton, Alexander
To: 



[New York, January 27, 1797]

There are appearances too strong not to excite apprehension that the affairs of this Country are drawing fast to an eventful crisis. Various circumstances dayly unfolding themselves authorise a conclusion that France has adopted a system of conduct towards the neutral maritime nations generally which amount to little less than actual hostility. I mean the total interruption of their Trade with the ports of her enemies: A pretension so violent, and at the same time so oppressive humiliating and ruinous to them, that they cannot submit to it, without not only the complete sacrifice of their commerce but their absolute degradation from the rank of sovereign and independent States.
It seems to have become latterly a primary object in the policy of France to make the principal attack upon Great Britain through her Commerce, in order, by extinguishing the sources of her revenue and credit, to disable her from continuing the war and compel her to accept any conditions of peace which her antagonist may think fit to prescribe. It is to this plan, we are to attribute the unjustifiable treatment of Tuscany, in the seizure of Leghorn, and shutting her ports against the English contrary to the will of her own government. The same plan has dictated the attempts, which appear to have been made to oblige Naples to exclude Great Britain from her ports during the present war. And there have been indications of a design to effect a similar restraint on all the Italian states, and expel the British Trade wholly from the Mediterranean. The same object of wounding Great Britain through her commerce has been promoted by the War into which Spain has been drawn, and may be considered as the principal advantage expected from it: While it is likewise understood to be the intention to force Portugal to suspend her commercial relations with Great Britain. The late decree forbidding the importation of British manufactures into France is a further proof of the eagerness with which the policy of destroying the British Commerce is pursued; since it is presumeable from the derangement of French manufactures by the war, that there must have been a convenience in the supply which that importation has afforded.
Tis obviously to the same origin, that we are to trace the decree lately communicated by the French Minister to our Government, with respect to the intended treatment of the Trade of neutrals, and the spoliations which ours has for some time past suffered. While neutral nations were permitted to enjoy securely their rights, besides the direct commerce between them and the British dominions, the commerce of Great Britain would be carried on in neutral bottoms, even with the countries where it was denied access in British bottoms. It follows that the abrigement of neutral rights is essential to the scheme of destroying the British Commerce: And here we find the true solution of those unfriendly proceedings, on the part of France, towards this country, which are hypocritically charged to the account of the Treaty with Great Britain and other acts of pretended infidelity in our Government.
Did we need a confirmation of this truth, we should find it in the intelligence lately received from Cadiz. We are informed through a respectable channel,
   
   Note Mr. Iznardi our Consul at Cadiz lately arrived who mentioned the fact as here stated adding without reserve that the principle abovementioned is avowed in the correspondence of the French Consul at Cadiz.

 that Danish and Swedish as well as American Vessels, carried into that port by French Cruisers, have with their cargoes been condemned and confiscated by the French Consular Tribunal there, on the declared principle of intercepting the Trade of neutrals with the ports of the enemies of France. This indiscriminate spoliation of the commerce of neutral powers is a clear proof that France is actuated not by particular causes of discontent given by our Government but by a general plan of policy.
The practice upon the decree is a comment much broader than the text. The decree purports that France would observe towards neutrals the same conduct which they permitted her enemies to observe towards them. But the practice goes a great deal further. None of the enemies of France, even at the height of their power and presumption, ever pretended totally to cut off the Trade of neutrals, with her ports. This is a pretension reserved for her to increase the catalogue of extraordinary examples, of which her Revolution has been so fruitful.
The allegations of discontent with this Country are evidently a mere colouring to the intended vilolation of its rights by treaty as well as by the laws of Nations. Some pretext was necessary and this has been seized. It will probably appear hereafter that Denmark, and Sweden have been mocked with a similar tale of grievances. It is indeed already understood, that Sweden, outraged in the person of her Representative, has been obliged to go the length of withdrawing her Minister from Paris.
The complaints of France may be regarded principally as weapons furnished to her adherents to defend her cause notwithstanding the blows she inflicts. Her aim has been in every instance to seduce the people from their Government, and by dividing to conquer and oppress. Hitherto happily the potent spells of this political sorcery have in most countries been counteracted and dissipated by the sacred flame of patriotism. One melancholy exception serves as a warning to the rest of mankind to shun the fatal snare. It is nevertheless humiliating that there are men among us depraved enough to make use of the arms she has furnished in her service—and to vindicate Her aggressions as the effects of a just resentment provoked by the ill conduct of our government. But the artifice will not succeed. The eyes of the people of this Country are every day more and more opened to the true character of the politics of France. And the period is fast approaching what it will be universally seen in all its intrinsic deformity.

The desire of a power at war to destroy the commerce of its enemy is a natural effect of the state of war, and while exercised within bounds consistent with the rights of Nations who are not engaged in the contest is intirely justifiable. But when it manifestly overleaps these bounds, and indulges in palpable violations of neutral rights, without even the color of justification in the usages of War, it becomes an intolerable tyranny—wounds the sovereignty of Nations and calls them to resistance by every motive of self preservation and self respect.
The conduct of France from the commencement of her successes, has by gradual developpements betrayed a spirit of universal domination; an opinion that she has a right to be the legislatrix of Nations; that they are all bound to submit to her mandates, to take from her their moral political and religious creeds; that her plastic and regenerating hand is to mould them into whatever shape she thinks fit & that her interest is to be the sole measure of the rights of the rest of the world. The specious pretence of enlightening mankind and reforming their civil institutions, is the varnish to the real design of subjugating them. The vast projects of a Louis the XIV dwindle into insignificance compared with the more gigantic schemes of his Republican successors.
Men, well informed and unprejudiced, early discovered the symptoms of this spirit. Reasoning from human nature they foresaw its growth with success; that from the love of dominion inherent in the heart of man, the Rulers of the most powerful Nation in the world, whether a monarch, a Committee of safety, or a Directory, will for ever aim at an undue empire over other nations—and that this disposition, inflamed as it was by enthusiasm, if encouraged by a continuation of success, would be apt to exhibit itself during the course of the French Revolution in excesses, of which there has been no example since the days of Roman Greatness.
Every day confirms the justice of that anticipation. It is now indispensable that the disagreeable and menacing truth should be exposed in full day to the people of America—that they should contemplate it seriously and prepare their minds for extremities which nothing short of abject submission may be able to avert. This will serve them as an armour against the machinations of traiterous men, who may wish to make them instruments of the ambition of a foreign power, to persuade them to concur in forging chains for mankind, and to accept as their reward the despicable privilege of wearing them a day later than others.
Already in certain circles is heared the debasing doctrine that France is determined to reduce us to the alternative of War with her enemies or war with herself and that it is our interest and safety to elect the former.
There was a time when it was believed that a similar alternative would be imposed by Great Britain. At this crisis there was but one sentiment. The firmest friends of moderation and peace no less than the noisiest partisans of violence and war resolved to elect war with that power which should drive us to the election. This resolution was the dictate of morality & honor, of a just regard to national dignity and independence. If any consideration, in any situation, should degrade us into a different resolution, we that instant espouse crime and infamy; we descend from the high ground of an independent people and stoop to the ignominious level of Vassals. I trust there are few Americans who would not cheerfully encounter the worst evils of a Contest with any nation on earth rather than subscribe to so shameful an abdication of their rank as men and citizens.

Americus

